Case: 12-40263       Document: 00512326898         Page: 1     Date Filed: 07/31/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                            July 31, 2013
                                     No. 12-40263
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

BERNARD TALBERT, also known as Bernard Brown,

                                                  Defendant-Appellant


                   Appeals from the United States District Court
                        for the Southern District of Texas
                             USDC No. 1:11-CR-764-1


Before JONES, DENNIS, and HAYNES, Circuit Judges.
PER CURIAM:*
       The attorney appointed to represent Bernard Talbert has moved for leave
to withdraw and has filed two briefs pursuant to Anders v. California, 386 U.S.
738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011). Talbert
has filed a pair of responses. Talbert previously filed a motion to proceed pro se
which was denied on February 15, 2013. On July 8, 2013, he again filed a
motion seeking to relieve counsel and represent himself.



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-40263     Document: 00512326898      Page: 2   Date Filed: 07/31/2013

                                  No. 12-40263

      The record is insufficiently developed to allow consideration at this time
of Talbert’s claim of ineffective assistance of counsel; such a claim generally
“cannot be resolved on direct appeal when the claim has not been raised before
the district court since no opportunity existed to develop the record on the merits
of the allegations.” United States v. Cantwell, 470 F.3d 1087, 1091 (5th Cir.
2006) (internal quotation marks and citation omitted). We have reviewed
counsel’s briefs and the relevant portions of the record reflected therein, as well
as Talbert’s responses. We concur with counsel’s assessment that the appeal
presents no nonfrivolous issue for appellate review. Accordingly, the motion for
leave to withdraw is GRANTED, counsel is excused from further responsibilities
herein, and the APPEAL IS DISMISSED. See 5TH CIR. R. 42.2. The July 8, 2013
request “to relieve appointed counsel,” treated as a motion for reconsideration
of the February 15, 2013 order, is DENIED.




                                        2